Citation Nr: 1037073	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  07-02 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for muscle fatigue, to 
include as due to an undiagnosed illness. 

2.  Entitlement to service connection for a sleep disorder, other 
than sleep apnea, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for chest pain, to include 
as due to an undiagnosed illness.

4.  Entitlement to service connection for residuals of a right 
thyroid lobectomy. 

5.  Entitlement to service connection for carpal tunnel syndrome 
of the bilateral upper extremities. 

6.  Entitlement to service connection for a right ear hearing 
loss disability. 

7.  Entitlement to service connection for a left ear hearing loss 
disability. 
REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1995 to July 1998. 

These matters come before the Board of Veterans' Appeals (Board) 
on appeal of an October 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In May 2010, the Veteran testified at a personal hearing, 
conducted via videoconferencing equipment, which was chaired by 
the undersigned Veterans Law Judge (VLJ).  A transcript of that 
hearing has been associated with the Veteran's VA claims folder.

The issue of entitlement to service connection for left ear 
hearing loss disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



Additionally submitted evidence 

Following the December 2006 statement of the case (SOC), 
additional VA treatment records and examination reports were 
received.  In an August 2009 supplemental statement of the case 
(SSOC) the RO readjudicated three of the Veteran's six claims, 
specifically, entitlement to service connection for muscle 
fatigue, sleep disorder and bilateral carpal tunnel syndrome.  
Following the SSOC, additional VA treatment records were 
received. 

Upon review of the claims folder, the records received after the 
December 2006 SOC document ongoing medical treatment and VA 
examination reports.  These records are duplicative of the 
medical evidence which has already been considered by the RO.  
Similarly, the evidence received after the August 2009 SSOC 
documents ongoing treatment for the Veteran's sleep disturbance 
and fibromyalgia, which includes muscle fatigue.  These 
additionally received records are either duplicative of evidence 
contained in the claims folder that was reviewed by the RO, or 
not relevant to the issues on appeal.  Therefore, a waiver of 
initial consideration by the agency of original jurisdiction is 
not necessary.  See 38 C.F.R. § 20.1304 (2009). 

Referred claim

In October 2009, the Veteran filed a claim seeking entitlement to 
service connection for sleep apnea.  The RO has interpreted this 
claim as separate and distinct from his claim of entitlement to 
service connection for a sleep disorder, due to an undiagnosed 
illness.  See a February 2010 deferred rating decision.  The 
record also suggests that the RO was developing this claim for 
adjudication when the Veteran's appeal was certified to the 
Board.  Accordingly, this issue has not yet been addressed by the 
RO, and is referred to the RO for appropriate action. See Godfrey 
v. Brown, 7 Vet. App. 398 (1995) [the Board does not have 
jurisdiction of issues not yet adjudicated by the RO].



FINDINGS OF FACT

1.  The evidence of record indicates that the Veteran's muscle 
fatigue is a symptom of his service-connected fibromyalgia and 
does not represent a separate disease or disability, to include a 
disability due to an undiagnosed illness. 

2. The evidence of record indicates that the Veteran's sleep 
disorder is a symptom of his service-connected fibromyalgia and 
does not represent a separate disease or disability, to include a 
disability due to an undiagnosed illness.

3. The evidence of record indicates that the Veteran's chest pain 
is a symptom of his service-connected fibromyalgia and does not 
represent a separate disease or disability, to include a 
disability due to an undiagnosed illness.

4.  A preponderance of the competent evidence of record does not 
indicate that the Veteran has residuals of a right thyroid 
lobectomy.

5.  The evidence of record does not support a finding that a 
relationship exists between the Veteran's diagnosed carpal tunnel 
syndrome and his military service.

6.  The competent evidence of record does not support a finding 
that right ear hearing loss disability currently exists. 


CONCLUSIONS OF LAW

1.  A chronic disability manifested by muscle fatigue, to include 
as due to undiagnosed illness, (distinct from service-connected 
fibromyalgia), was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 4.14 (2009).

2.  A chronic disability manifested by chest pain, to include as 
due to undiagnosed illness, (distinct from service-connected 
fibromyalgia), was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 4.14 (2009).

3.  A chronic disability manifested by a sleep disorder, other 
than sleep apnea, to include as due to undiagnosed illness, 
(distinct from service-connected fibromyalgia), was not incurred 
in or aggravated by active service. 38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 4.14 (2009).

4.  Residuals of a right thyroid lobectomy were not incurred in 
or aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2009).

5.  Bilateral carpal tunnel syndrome was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2009).

6.  A right ear hearing loss disability was not incurred in or 
aggravated by active military service, and may not be presumed to 
have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will first discuss certain 
preliminary matters.  The Board will then render a decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA includes 
an enhanced duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate claims for VA 
benefits.  The VCAA also redefines the obligations of VA with 
respect to its statutory duty to assist claimants in the 
development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009);  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In March 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
in Dingess held that the VCAA notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a "service connection" claim.  As previously defined by the 
courts, those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Upon receipt of an application 
for "service connection," therefore, VA is required to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes notice 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, VA issued VCAA notice letters to the Veteran 
in January 2005, February 2005 and March 2007.  These letters 
informed the Veteran of what evidence was required to 
substantiate his claims and of his and VA's respective duties for 
obtaining evidence.  The March 2007 letter informed the Veteran 
as to the law pertaining to the assignment of a disability rating 
and effective date as the Court required in Dingess.

As VCAA notice was not completed prior to the initial AOJ 
adjudication of the claims, such notice was not compliant with 
Pelegrini.  However, since the case was readjudicated thereafter, 
there has been no prejudice to the Veteran in this regard.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the assistance 
provided by VA shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the record does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).

The Board finds that reasonable efforts have been made to assist 
the Veteran in obtaining evidence necessary to substantiate his 
claims, and that there is no reasonable possibility that further 
assistance would aid in substantiating such claims.  In 
particular, the record contains the Veteran's service treatment 
records, service personnel records, VA outpatient medical records 
and VA examination reports.  

The Board has carefully reviewed the Veteran's statements and 
concludes that he has not identified further evidence not already 
of record.  The Board has also reviewed the medical records for 
references to additional treatment reports not of record, but has 
found nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claims. 

As the Board will discuss in detail in its analysis below, the 
Veteran was provided with three VA examinations in October 2005, 
two examinations in January 2008 and a medical opinion was 
obtained in February 2009.  The reports of these examinations 
reflect that the examiners recorded the Veteran's current 
complaints, conducted appropriate physical examinations and 
rendered appropriate diagnoses and opinions consistent with the 
remainder of the evidence of record, and pertinent to the rating 
criteria.  Supporting rationale was also provided for the 
opinions proffered.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  
While the record does not reflect that the January 2008 examiners 
reviewed the Veteran's claims folder, the Veteran is not 
prejudiced thereby as the examiners reviewed the Veteran's 
electronic VA medical records and considered medical history as 
reported by the Veteran which was consistent with that contained 
in the Veteran's claims folder.  The Board therefore concludes 
that the examinations are adequate for adjudication purposes.  
See 38 C.F.R. § 4.2 (2009).  

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained. There is no indication 
in the file that there are additional relevant records that have 
not yet been obtained. 

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2009).  The 
Veteran has been accorded the opportunity to present evidence and 
argument in support of his claims. He exercised the option of a 
personal hearing and was afforded one in May 2010 as detailed in 
the Introduction. 

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations 

Service connection - in general

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) competent and credible evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) competent and credible evidence of a nexus 
between the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009), Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The 
determination as to whether these requirements are met is based 
on an analysis of all the evidence of record and the evaluation 
of its credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999). 

Service connection presupposes a current diagnosis of the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The Court has held that the "current disability" 
requirement is satisfied "when a claimant has a disability at 
the time a claim for VA disability compensation is filed or 
during the pendency of that claim . . . even though the 
disability resolves prior to the Secretary's adjudication of the 
claim."  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

Service connection - undiagnosed illnesses

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a degree 
of 10 percent or more not later than December 31, 2011.  See 38 
U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2009).

The term "Persian Gulf veteran" means a veteran who served on 
active military, naval, or air service in the Southwest Asia 
Theater of operations during the Persian Gulf War. 38 C.F.R. § 
3.317(d)(1).  The Southwest Asia Theater of operations includes 
Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the 
Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian 
Sea, the Red Sea, and the airspace above these locations. 38 
C.F.R. § 3.317(d)(2).

A 'qualifying chronic disability' means a chronic disability 
resulting from any of the following (or any combination of any of 
the following): an undiagnosed illness; a medically unexplained 
chronic multi-symptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is defined by a 
cluster of signs or symptoms; and any diagnosed illness that the 
Secretary determines. 38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317(a)(1)(i).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence perceptible 
to an examining physician, and other, non-medical indicators that 
are capable of independent verification.  Disabilities that have 
existed for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a six-
month period will be considered chronic.  The six-month period of 
chronicity will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability resulting 
from an undiagnosed illness referred to in this section shall be 
rated using evaluation criteria from the VA's Schedule for Rating 
Disabilities for a disease or injury in which the functions 
affected, anatomical localization, or symptomatology are similar.  
A disability referred to in this section shall be considered 
service-connected for the purposes of all laws in the United 
States. 38 C.F.R. § 3.317(a)(2-5).

Signs or symptoms which may be manifestations of an undiagnosed 
illness include, but are not limited to, fatigue, signs or 
symptoms involving the skin, headaches, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs or 
symptoms, cardiovascular signs or symptoms, abnormal weight loss, 
or menstrual disorders. 38 C.F.R. § 3.317(b) (2009).

Compensation shall not be paid under this section if: (1) there 
is affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf War; 
(2) if there is affirmative evidence that an undiagnosed illness 
was caused by a supervening condition or event that occurred 
between the veteran's most recent departure from active duty in 
the Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) if there is affirmative 
evidence that the illness is the result of the veteran's own 
willful misconduct or the abuse of alcohol or drugs. 38 C.F.R. § 
3.317(c).

1.  Entitlement to service connection for muscle fatigue, 
to include as due to an undiagnosed illness. 

2.  Entitlement to service connection for a sleep 
disorder, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for chest pain, to 
include as due to an undiagnosed illness.

Analysis

In a September 2007 rating decision, the Veteran was granted 
service connection for fibromyalgia with symptoms of 
musculoskeletal pain, headaches, sleep disturbance, anxiety, 
depression, fatigue, and irritable bowel symptoms.  

The evidence of record does not indicate that the Veteran has 
been diagnosed with a disability manifested by muscle fatigue, a 
sleep disorder other than sleep apnea, or chest pain that is 
separate and distinct from his fibromyalgia or that his symptoms 
are related to a separate undiagnosed illness. 

Under VA regulations, separate disabilities arising from a single 
disease entity are to be rated separately. See 38 C.F.R. § 4.25 
(2009); see also Esteban v. Brown, 6 Vet. App. 259, 261(1994). 
However, the evaluation of the same disability under various 
diagnoses is to be avoided. See 38 C.F.R. § 4.14 (2009); see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).

The Board has no reason to doubt the Veteran's statements that he 
experiences muscle fatigue and chest pain.  The October 2005 VA 
Gulf War examiner noted that the Veteran's complained of 
"extreme muscle fatigue" and indicated that the Veteran's 
chronic fatigue was one of the symptoms of his fibromyalgia.  
Similarly, in the October 2005 VA fibromyalgia examination, the 
Veteran complained of pain in the clavicle/sternal junction.  The 
February 2009 VA examination report indicated that the Veteran's 
fibromyalgia impacted his torso and that the Veteran had a 
trigger point over his sternum.  Phrased differently, these 
examination reports indicate that the Veteran's chest pain is a 
symptom of his fibromyalgia.  The Board also recognizes that the 
Veteran complained of heartburn which lasted several days in 
April 2005.  The Veteran has not indicated that the pain he 
experiences in his chest is due to heartburn.  However, the Board 
notes that the Veteran's symptoms of heartburn, nausea and 
vomiting have also been associated with his service-connected 
fibromyalgia. See the February 2008 rating decision. 

With respect to the Veteran's sleep disorder claim, as noted in 
the Introduction, the Veteran's claim of entitlement to service 
connection for sleep apnea is being referred for initial RO 
adjudication.  However, the record indicates that the Veteran has 
been diagnosed with chronic fatigue syndrome.  Pursuant to 
38 C.F.R. § 3.317, chronic fatigue syndrome is one of the 
medically unexplained chronic multisystem illnesses that are 
defined by a cluster of signs or symptoms which qualifies for the 
presumption established for undiagnosed illnesses.  As noted 
above, the Veteran has had sleep disturbance and muscle fatigue 
associated with his service-connected fibromyalgia.  Based on the 
evidence of record which diagnosed the Veteran with chronic 
fatigue syndrome and fibromyalgia based on the same, an 
additional VA examination was requested.  Specifically, in 
February 2009, the RO requested an examiner specify what symptoms 
are attributed to his chronic fatigue symptom and his 
fibromyalgia in order to consider separate evaluations for each 
diagnosis.  

In February 2009, a VA examiner indicated that it is difficult to 
distinguish between chronic fatigue and fibromyalgia because 
there is an overlap of symptoms from both conditions.  However, 
the Veteran's reported sore throat and low grade fever were the 
only symptoms that fit a diagnosis of chronic fatigue.  "The 
remainder of [the Veteran's] symptoms can be found in both 
syndromes."  As a result, the examiner concluded that the 
Veteran only suffered from one condition, fibromyalgia and that 
chronic fatigue syndrome was not present.  While the Board 
acknowledges that the Veteran's medical records include a 
diagnosis of chronic fatigue syndrome, based on the opinion of 
the February 2009 VA examiner, which provided supporting 
rationale for his opinion, the Board places greater weight of 
probative value on this examination report than on the records 
which diagnose the Veteran with chronic fatigue syndrome.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) [the Board 
is charged with the duty to assess the credibility and weight 
given to evidence.]

The evidence of record makes it clear that the Veteran's muscle 
fatigue, chest pain and sleep disorder are symptoms of his 
service-connected fibromyalgia.  Separate disability ratings for 
these symptoms would therefore constitute improper pyramiding 
under 38 C.F.R. § 4.14.

4.  Entitlement to service connection for residuals of a 
right thyroid lobectomy. 

During his active duty service, the Veteran was treated for 
throat symptoms on March 4, 1997.  An ultrasound of the thyroid 
was performed on March 12, 1997 and a mass/nodule on the right 
lobe was identified.  The Veteran underwent a right thyroid 
lobectomy in June 1997.  

The Veteran was afforded a VA examination in October 2005 in 
order to determine whether there were any residuals of his in-
service thyroid lobectomy.  After reviewing the claims folder and 
examining the Veteran, the VA examiner observed that the Veteran 
"had repeated normal lab studies" following his in-service 
surgery and after he separated.  A physical examination revealed 
that the Veteran's thyroid size was normal.  The examiner 
diagnosed the Veteran with "status post right thyroid 
lobectomy/excision of benign thyroid nodule.  No residuals, no 
active thyroid disease.  His multitude of symptoms are not likely 
due to thyroid disease." 

In the examination report, the October 2005 VA examiner indicated 
that the Veteran has never been diagnosed with hypo/hyper thyroid 
disease.  While the Board is cognizant that a June 25, 2003 VA 
treatment record included a "diagnostic impression" of 
hypothyroidism, this does not automatically render the VA 
examiner's opinion invalid.  Indeed, the examiner specifically 
referenced this treatment report when he observed that the 
Veteran has had normal thyroid lab studies.  In addition, the 
Board observes that the June 25, 2003 physician did not review 
the Veteran's claims folder.  Accordingly, the Board places 
greater weight of probative value on the October 2005 VA 
examination report which reviewed the Veteran's claims folder, 
including the June 2003 treatment record, than the "diagnostic 
impression" provided by the June 2003 outpatient treatment 
record.  See Madden, supra.

To the extent that the Veteran and his representative contend 
that residuals of a right thyroid lobectomy exist, any such 
statements offered in support of the Veteran's claim do not 
constitute competent medical evidence and cannot be accepted by 
the Board.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also 38 C.F.R. § 3.159(a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  In this case, the record 
does not indicate that the Veteran or his representative have the 
necessary medical training or experience which would be required 
to diagnose a complex medical disability such as a thyroid 
disorder. 

In the absence of any diagnosed disability, service connection 
may not be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Gilpin v. Brown, 
155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be 
granted if the claimed disability does not exist].  Accordingly, 
Hickson element (1) has not been met for the Veteran's thyroid 
disability claim, and the claim fails on this basis alone.

In the absence of a current disability, it follows that a medical 
nexus is also lacking. Such is the case here.  The evidence of 
record, in fact, does not contain a medical statement attempting 
to link residuals of a right thyroid lobectomy to the Veteran's 
military service. Accordingly, Hickson elements (1) and (3) have 
not been met.



5.  Entitlement to service connection for carpal tunnel 
syndrome of the bilateral upper extremities. 

With respect to the first Hickson element, a current disability, 
the record indicates that the Veteran has been diagnosed with 
bilateral carpal tunnel syndrome. See an August 2004 VA 
outpatient treatment note. 

With respect to the second Hickson element, the Veteran's service 
treatment records are completely negative for any indication of 
carpal tunnel syndrome.  Moreover, the Veteran has repeatedly 
denied having carpal tunnel symptoms during service and indicated 
that his disability began in 2003, approximately five years after 
he separated from service.  See the May 2010 hearing transcript, 
pages 7, 10, 11.  As a result, Hickson element (2) has not been 
met and the Veteran's claim fails on this basis alone. 

With respect to element (3), in the absence of an in-service 
injury or disease, it follows that a medical nexus is also 
lacking.  Such is the case here.  The evidence of record does not 
contain a medical statement attempting to link the Veteran's 
carpal tunnel syndrome to his military service.  

The Veteran has argued that the presumptions applicable to 
undiagnosed illnesses should apply to his carpal tunnel syndrome 
claim.  See the May 2010 hearing transcript, page 12.  However, 
carpal tunnel syndrome is a diagnosed disability and the 
provisions of 38 C.F.R. § 3.317 would therefore not apply.  

To some degree, the Veteran appears to be raising an argument 
couched in equity, in that he contends that he was compensated 
for his fibromyalgia which developed after service and should 
therefore be compensated for his carpal tunnel syndrome which 
also developed after service. See the May 2010 hearing 
transcript, page 12. However, the Board is bound by the law and 
is without authority to grant benefits on an equitable basis.  
See 38 U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994). The Board has decided this 
case based on its application of this law to the pertinent facts.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for carpal 
tunnel syndrome, as Hickson elements (2) and (3) have not been 
met.  The benefit sought on appeal is accordingly denied.

6.  Entitlement to service connection for a right ear 
hearing loss disability. 

Service connection - hearing loss

The threshold for normal hearing is from 0 to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

Service connection for impaired hearing shall only be established 
when hearing status as determined by audiometric testing meets 
specified pure tone and speech recognition criteria.  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385 (2009).  See 
Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385 (2009).

Analysis 

As noted above, in order for service connection to be granted, 
three elements must be present: (1) a current disability; (2) in-
service incurrence of disease or injury; and (3) medical nexus. 
See Hickson, supra.

With respect to Hickson element (1), current disability, after a 
careful review of the record the Board has concluded that the 
Veteran does not suffer from a hearing loss disability for VA 
purposes [i.e., as is defined in 38 C.F.R. § 3.385] in his right 
ear. 

In June 2005, a VA audiological examination was conducted by an 
audiologist.  The Veteran's right ear CNC speech recognition 
score was 96 percent.  The audiometric examination showed the 
following right ear puretone thresholds, in decibels, at the 
specified Hertz:

Hertz (Hz)	500	1000	2000	3000	4000 	
Right (dB)	15	20	20	20	30

As discussed above, in order to constitute hearing loss 
"disability" for VA purposes, 38 C.F.R. § 3.385 requires that 
the auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 hertz, is 40 decibels or greater; or the auditory 
thresholds for at least three of these frequencies are 26 
decibels or greater; or a speech recognition score less than 94 
percent.  The medical evidence of record fails to demonstrate an 
auditory threshold of 40 dB or greater and does not reflect three 
or more auditory thresholds of 26 dB or greater.  CNC speech 
recognition was not less than 94 percent in the Veteran's right 
ear.  While the Board observes that the Veteran does experience 
some right ear hearing loss, the hearing loss does not rise to 
the level of "disability" for VA compensation purposes.  
38 C.F.R. § 3.385.

To the extent that the Veteran contends that he has a right ear 
hearing loss, this is demonstrated in the examination report.  
However, the question to be resolved is whether such right ear 
hearing loss constitutes a disability for VA purposes under 38 
C.F.R. § 3.385.  The Veteran has not submitted any evidence 
establishing that he has right ear hearing loss disability.  He 
has been accorded ample opportunity to present medical evidence 
in support of his claim, and he has failed to do so.  
See 38 U.S.C.A. § 5107(a) [it is the claimant's responsibility to 
support a claim for VA benefits].  

In the absence of a current disability, service connection may 
not be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection cannot be granted if the claimed disability does not 
exist].  Accordingly, Hickson element (1) has not been met and 
the Veteran's claim fails on this basis alone.

In sum, for the reasons and bases expressed above the Board finds 
that the preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection for right ear hearing 
loss disability since a current disability has not been 
demonstrated. The benefit sought on appeal is denied.


ORDER

Entitlement to service connection for a chronic disability 
manifested by muscle fatigue, to include as due to undiagnosed 
illness, (distinct from service-connected fibromyalgia), is 
denied. 

Entitlement to service connection for a chronic disability 
manifested by a sleep disorder, other than sleep apnea, to 
include as due to undiagnosed illness, (distinct from service-
connected fibromyalgia), is denied. 

Entitlement to service connection for a chronic disability 
manifested by chest pain, to include as due to undiagnosed 
illness, (distinct from service-connected fibromyalgia), is 
denied. 

Entitlement to service connection for carpal tunnel syndrome, is 
denied.

Entitlement to service connection for residuals of a right 
thyroid lobectomy, is denied.

Entitlement to service connection for a right ear hearing loss 
disability is denied. 


REMAND

7.  Entitlement to service connection for a left ear 
hearing loss disability.

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that the issue of 
entitlement to service connection for  left ear hearing loss 
disability must be remanded for further evidentiary development.  

The evidence of record indicates that the Veteran has a left ear 
hearing loss disability as defined by 38 C.F.R. § 3.385.  See the 
June 2005 VA audiology note.  In addition, the Veteran has 
testified that he was exposed to noise from aircraft, refueling 
trucks and auxiliary power units.  See the hearing transcript, 
page 19. 

Accordingly, a medical nexus opinion which addresses the matter 
of whether the Veteran's current left ear hearing loss disability 
is related to his in-service noise exposure is necessary.  See 
Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. 
§ 3.159(c)(4) (2009) [a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim].

Accordingly, the case is REMANDED for the following action:

1. VBA should arrange for a health care 
provider with appropriate experience to 
review the Veteran's VA claims folder and 
provide an opinion, with supporting 
rationale, as to whether it is as least as 
likely as not [50 percent or greater] that 
the Veteran's left ear hearing loss 
disability is related to his active service, 
to include in-service noise exposure. If the 
reviewer deems it to be necessary, the 
Veteran should undergo examination and/or 
diagnostic testing to determine the nature 
and etiology of his left ear hearing loss. 
The reviewer should provide an explanation 
for any opinion rendered. A report should be 
prepared and associated with the Veteran's VA 
claims folder.

2.  VBA should then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, in whole or in part, 
VBA should provide the Veteran and his 
representative with a supplemental statement 
of the case and allow an appropriate period 
of time for response.  The case should then 
be returned to the Board for further 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


